Order entered October 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01611-CR

                             JAY SANDON COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 005-87752-09

                                            ORDER
                        Before Justices O’Neill, Lang-Miers, and Brown

       On September 15, 2014, this Court dismissed the appeal for want of jurisdiction after

appellant failed to file his brief. The Court’s records shows that a copy of the opinion was sent

to appellant at the e-mail address provided by appellant.

       On September 16, 2014, appellant tendered a brief and two extension motions. Each

extension motion reflects that it was signed on September 8, 2014, before the appeal was

dismissed. Neither motion addresses the Court’s opinion that issued on September 15, 2014.

Moreover, appellant neither filed a motion for rehearing within fifteen days of September 15,

2014 nor a motion to extend time to file a motion for rehearing. See TEX. R. APP. P. 49.1, 49.8.
However, the envelope in which the brief and extension motions were sent to the Court was

mailed on or before September 15, 2014 and received by the Court on September 16, 2014.

       Therefore, on the Court’s own motion, we WITHDRAW our opinion and VACATE our

judgment of September 15, 2014. We ORDER the appeal REINSTATED

       We GRANT appellant’s September 16, 2014 pro se motions to the extent they seek an

extension of time to file the brief. We ORDER the appellant’s brief received on September 16,

2014 filed as of the date of this order.

       The State’s brief is due within thirty days of the date of this order.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE